Citation Nr: 0021828	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to an increased evaluation for dyshidrotic 
eczema, currently rated 30 percent disabling.

Entitlement to special monthly compensation by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from November 1967 to March 
1970.

This appeal arises from a December 1997 rating decision which 
increased the disability evaluation for the veteran's 
dyshidrotic eczema from 10 percent to 30 percent disabling 
and a May 1998 determination denying the veteran's claim for 
special monthly compensation by reason of being housebound.

This final decision will be limited to the issue of an 
increased evaluation for dyshidrotic eczema.  The remaining 
issue of special monthly compensation by reason of being 
housebound is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.  

2.  The current manifestations of the veteran's dyshidrotic 
eczema include constant itching, extensive lesions and 
significant crusting as well as nervous manifestations.


CONCLUSION OF LAW

A disability evaluation of 50 percent for dyshidrotic eczema 
is for assignment.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § Part 4, Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for 
dyshidrotic eczema.  The Board finds that this claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the disability for which the veteran is now 
seeking a higher disability evaluation.  The Board has 
identified nothing in the historical record which suggests 
that the current evidence of record is not adequate to fairly 
determine the rating to be assigned for this disability.  
Moreover, the Board has concluded that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical history and findings pertaining to 
this disability.  

Factual Background

In a rating action in February 1971 service connection was 
granted for dyshidrotic eczema and a 10 percent disability 
evaluation was assigned.  In October 1996 the veteran 
initiated a request for an increased evaluation and at the 
time of an October 1997 Department of Veterans Affairs (VA) 
medical examination it was indicated that the veteran was on 
a number of medications, including Hydroxyzine for itching an 
anti-infective ointment applied to skin twice a day, 
Amcinonide cream (an anti-inflammatory cream) applied to 
rashes twice a day, Betamethasone dipropionate applied to 
rashes twice a day, Triamcinolone acetonide applied to rashes 
as needed once a day, Absorbase topical ointment applied 
topically twice a day for dry skin and cleansing soap bar for 
sensitive skin to use daily instead of soap.

The veteran related that his skin itched and was sore and 
that he had pustules in his pimples.  He reported that his 
hands and feet became sore and swollen and he frequently got 
infections from scratching.  He stated that he had noticed 
that dish-washing detergents and other detergents caused his 
skin to be irritated and that he really could only use 
medicated soap.  He had noted that he had moles on the sole 
of his right foot that were new and that after the rash went 
away he noticed dark spots on his fingers and his soles where 
he had had the lesions.

On examination, the veteran was found to have a rash over his 
hands, forearms and upper arms, in the right lumbosacral 
area, a small spot on the left lumbosacral area, as well as 
on his legs, his feet, on the backs of his thighs, around his 
posterior calves and on his ankles.  He also had some on both 
ears, more than on the left.  The skin disorder was described 
as crusted lesions, five to eight millimeters in size.  They 
were round and irregular, were clustered and seemed to go up 
the outer aspect along the radial bone of both arms and up 
the outer side of both arms over the biceps.

The regions of the skin disorder were the feet, ankles, 
posterior calves, posterior thighs, right and left 
lumbosacral back, and both arms and hands.  The examiner 
indicated that the veteran, with respect to his skin 
disability, had nervous manifestations, although he was on 
medications and was being treated for paranoid schizophrenia.  
The diagnoses were chloracne and chronic eczema related to 
chloracne.  Unretouched color photographs of the veteran were 
taken and associated with the claims file.

As noted above, the December 1997 rating decision increased 
the disability evaluation for the veteran's dyshidrotic 
eczema from 10 percent to 30 percent disabling.

Analysis

The veteran's representative has contended that, based upon 
the findings made in October 1997, including extensive 
involvement of multiple crusted, lesions, a 50 percent 
disability evaluation should be assigned for the veteran's 
skin disability.  The veteran has indicated that his claim is 
not for a disability evaluation in excess of 30 percent for 
his skin disability but that, as the evaluation was recently 
increased from 10 percent to 30 percent due to an increase in 
skin disability, the amount of his monetary compensation for 
this disability should be increased as well.
Before addressing the concerns expressed by the veteran, the 
Board will consider the issue of an increased evaluation.  In 
reaching its decision, the Board has considered the complete 
history of the disability in question as well as the current 
clinical manifestations and the effect the disability may 
have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (1999).  Disability ratings are determined 
by applying the criteria set forth in the VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

The Board notes that, where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

As noted above, separate diagnostic codes identify the 
various disabilities.  The veteran is currently being rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7806, for 
dyshidrotic eczema.  In the Board's opinion, his skin 
disability is best rated under this Diagnostic Code.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

Under Diagnostic Code 7806 a 50 percent disability evaluation 
is for assignment for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where exceptionally repugnant.  A 30 
percent disability evaluation will be assigned where there is 
exudation or itching constant, extensive lesions, or marked 
disfigurement.

The Board has reviewed the findings made on the October 1997 
VA examination as well as the unretouched photographs.  The 
veteran apparently experiences constant itching as well as 
extensive lesions and significant crusting.  The VA examiner 
did indicate that the veteran also had nervous manifestations 
as the result of his skin disability, although these were not 
described.  The doctrine of reasonable doubt has been 
considered and applied and the Board finds that a 50 percent 
rating for dyshidrotic eczema is for assignment.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § Part 4, Code 7806.

The veteran has stated that, with the increase in the 
disability evaluation for his skin disability, the amount of 
his monetary compensation for this disability should be 
increased as well.  It should first be noted that the veteran 
is also service-connected for schizophrenic reaction, 
paranoid type, and that a 100 percent disability evaluation 
has been in effect since July 1974.  While the veteran has 
indicated that his skin disability is separate from his 
schizophrenic reaction, payments of VA disability 
compensation are not made for each service-connected 
disability separately.

Disability ratings represent as far as can practically be 
determined the average impairment in earning capacity 
resulting from diseases or injuries encountered in military 
service and their residual conditions in civil occupations.  
See 38 C.F.R. § 4.1.  Compensation for service-connected 
disability is based on ten grades of disability, from 10 
percent to 100 percent, established by the schedule of 
ratings adopted and applied by VA.  Hence, a veteran assigned 
a schedular rating of 100 percent is deemed totally disabled.  
See Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).

Accordingly, while the veteran has service-connected 
disabilities with evaluations of 100 percent and 50 percent, 
under the rating schedule he can be rated as no more than 
totally disabled.  While higher amounts of VA disability 
compensation may be awarded, such as where a 100 percent 
rating is assigned for a service-connected disability and the 
veteran is shown to be housebound as a result of his service-
connected disabilities, this issue is not yet ready for a 
final Board decision and, as noted below, has been remanded 
to the Regional Office (RO) for appropriate action.


ORDER

Entitlement to an increased evaluation for dyshidrotic eczema 
is granted.  The appeal is allowed, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

The veteran is also seeking special monthly compensation by 
reason of being housebound.  In addition to service 
connection for dyshidrotic eczema, as indicated above, 
service connection is also in effect for schizophrenic 
reaction, paranoid type, and a 100 percent disability 
evaluation has been in effect since July 1974.  As permanency 
was established in January 1986, findings relating to the 
current status of his psychiatric disability are limited.  
Moreover, a VA examination to evaluate the veteran's 
housebound status has not been conducted.  Accordingly, the 
remaining issue will be REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA  examination in order to 
determine his need for housebound status 
(VA Form 21-2680) as a result of his 
service-connected disabilities.  The 
claims folder should be made available to 
the examiner for review before the 
examination.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the remaining benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case.

After allowing the veteran and his representative the 
appropriate period of time in which to respond to the 
supplemental statement of the case, the veteran's case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The purpose of this REMAND is to 
secure clarifying information and ensure due process.  No 
action is required on the part of the veteran until he 
receives further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

